Title: To James Madison from the Reverend James Madison, 1 March 1789
From: Madison, James (Reverend)
To: Madison, James


Dear Friend
March 1st. 1789 Williamsbg.
I cannot refuse so favourable an oppy. as this wh. Col. Griffin offers, of writing a Line or two. It afforded me great Satisfaction to hear of your Election, especially as I had urged you, by a Letter written previous to the last of the Legislation, respecting the Elections, to permit yourself to be proposed for this District. I rejoice that you are in a Situation, which enables you to be extensively useful, & that, we who are to receive the Law may at least be assured, one Voice will always utter what Wisdom & Virtue shall dictate. I beleive no People ever experiencd a more important Crisis, than this at wh. Ama. is now arrived. For whatever may be said of the Perfection or Imperfection of the general Plan upon wh. you are to proceed—certain it is, that the Prosperity of the federal Govt. will depend in a great Measure upon the Wisdom of the Laws & Arrangements first proposed. If they shd fortunately, as I trust they will, bear the evident Stamp of Wisdom & of Justice, they may gradually eradicate opposition, and thus in it’s Stead establish in the Affections of the People, the strongest Attachment to the General Govt.; and perhaps, within the Period of one Century, the World may see a Republic composed of at least 60 Millions of free Men, for such will be the Population of America, within that Time, provided it continues nearly at the Rate it hath hitherto observed. The only Chain by which such a Multitude will be bound together is that of wise & just Law.
May your Beginning promise such a Blessing. I beg you to write to me now & then for you see that I write as usual only to be written, & that you will ever beleive me to be Yr sincerely Affe. Friend
J Madison
